United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-2686
                       ___________________________

                            Tyler Lothaire Reynolds

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

  Jay Nelson; Dot Faust; Mike Schierbrock; Judy Morrison; Scott Miller; Tracy
                            Dietsch; Kay Kopatich

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Southern District of Iowa - Des Moines
                                ____________

                        Submitted: November 16, 2018
                          Filed: December 11, 2018
                                [Unpublished]
                                ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.
        Iowa inmate Tyler Lothaire Reynolds appeals the district court’s1 adverse grant
of summary judgment in his action under 42 U.S.C.§ 1983 and the Religious Land
Use and Institutionalized Persons Act, wherein he challenged decisions concerning
the practice of his Native American Church (NAC) beliefs. Viewing the evidence in
a light most favorable to Reynolds, and drawing all reasonable inferences in his favor,
see Cullor v. Baldwin, 830 F.3d 830, 836 (8th Cir. 2016) (de novo review), we
assume that the denial of separate NAC services in a Tipi at Iowa State Penitentiary
(ISP) substantially burdened his religious exercise. See Native Am. Council of Tribes
v. Weber, 750 F.3d 742, 748-49 (8th Cir. 2014) (to succeed on RLUIPA claim,
inmate must offer evidence that challenged government practice substantially
burdened religious exercise; and if such evidence is offered, government has burden
of proving its practice furthers compelling government interest, and there is no less
restrictive means of furthering such interest).

       Defendants submitted evidence that a Tipi as Reyolds requested was denied
based on security issues due to staffing and safety concerns at ISP, and that
Reynolds’s only counter to the decision was that a new prison was planned where
there would be enough room for a second Tipi. Defendants thus satisfied their
obligation to prove their practice furthered a compelling government interest and
there is no less restrictive means of furthering such interest. Id. However, we express
no opinion as to appropriate restrictions in a planned new prison. Reynolds now
seeks an “alternative plan” to accommodate his religious practice, which involves
having an NAC “road man” come to ISP twice a year to conduct daytime ceremonies
with drum playing, singing, and praying, but does not involve the use of peyote. His
alternative plan is not what he sought when he requested NAC services at ISP in May
2014, or when he pursued that request until it was finally denied in November 2014.
We thus find that he is improperly attempting not only to raise a new claim on appeal,


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                         -2-
see Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (declining to consider pro
se appellant’s new claim), but also a claim he could not have administratively
exhausted, see Haight v. Thompson, 763 F.3d 554, 559-61 (6th Cir. 2014) (discussing
administrative exhaustion requirement in inmates’ RLUIPA action). Because
Reynolds offers no valid basis for reversing the grant of summary judgment to
defendants based on the record before the district court, the judgment is affirmed.2

                       ______________________________




      2
       We do not address claims Reynolds has waived, see Hess v. Ables, 714 F.3d
1048, 1051 n.2 (8th Cir. 2013) (waiver of claims); or other new matters he has raised.


                                         -3-